              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 COMSYS INC. and KATHRYNE L.
 MCAULIFFE,

                          Plaintiffs,

 v.                                                 Case No. 16-CV-655-JPS

 CITY OF KENOSHA, WISCONSIN,
 CITY OF KENOSHA WATER
 UTILITY, FRANK PACETTI,
                                                                  ORDER
 EDWARD ST. PETER, MERRIL A.
 KERKMAN, JR., and KEITH G.
 BOSMAN,

                          Defendants.


1.     INTRODUCTION & PROCEDURAL HISTORY

       This litigation arises from the termination by the City of Kenosha

(the “City”) and the Kenosha Water Utility (the “Water Utility”) of their

contracts with an outside information technology vendor, Comsys Inc.

(“Comsys”), a private, for-profit Wisconsin corporation based in Racine.

Comsys and its sole shareholder, Kathryne McAuliffe (“McAuliffe”),

brought a litany of claims against the City and the Water Utility, as well as

many individual defendants, including, the City’s mayor Keith Bosman

(“Mayor Bosman”), the City’s administrator Frank Pacetti (“Pacetti”), the

general manager for the Water Utility Edward St. Peter (“St. Peter”), the

City’s alderpersons, and a former Comsys employee, Merril A. Kerkman,

Jr. (“Kerkman”).
       The plaintiffs brought claims under 42 U.S.C. §§ 1983, 1985, and 1986

seeking damages to remedy various First, Fourth, and Fifth Amendment

violations, as well as claims for alleged violations of several Wisconsin state

statutes. See generally (Docket #31). The allegations underlying both the

federal and state law claims concern certain IT service contracts that the

City and the Water Utility entered into with Comsys from approximately

1987 until 2015 (the “Comsys Contracts”). Id. ¶¶ 32–42. The plaintiffs claim

that the events leading up to—and ultimately culminating in—the

termination of the Comsys Contracts involved a complex conspiracy among

various government officials and a rogue former employee who now works

for the City. Id. ¶¶ 32–121.

       The defendants brought a motion to dismiss under Rule 12(b)(6),

pursuant to which the Court dismissed one count of the Amended

Complaint (a Monell claim against the City and Water Utility for Fourth

Amendment violations) as well as the plaintiffs’ official capacity claims

asserted against the individually-named defendants. (Docket #41).

       The defendants then filed a motion for summary judgement under

Rule 56 seeking dismissal of all claims. The Court granted it in part and

denied it in part. See generally (Docket #114). Specifically, the Court

dismissed the plaintiffs’ federal claims for civil conspiracy, failure to

protect, and Fifth Amendment takings. Id. at 32–37. It also dismissed the

plaintiffs’ state law claims for breach of the implied contractual covenant of

good faith, conversion, civil extortion, victim intimidation, injury to

business, intentional infliction of emotional distress, and, as to one

defendant, tortious interference. Id. at 37–50. The claims that remained

following summary judgment included two federal claims (for violations

of the First and Fourth Amendments) and two state law claims (a breach of
                                 Page 2 of 19
contract claim against the Water Utility for underpayment of amounts due

under its contract with Comsys and a claim for tortious interference against

Kerkman).

       The First Amendment claim is alleged against Pacetti, Mayor

Bosman, St. Peter, the City, and the Water Utility. Pacetti, Mayor Bosman,

and St. Peter argued in their Rule 56 motion that they were entitled to

qualified immunity, and the Court declined to apply the defense at the

summary judgment stage. Id. at 23–26. Similarly, as to the Fourth

Amendment claim alleged against Pacetti and Kerkman, the Court declined

Pacetti’s request for qualified immunity. Id. at 31–32.1

       The defendants then filed an interlocutory appeal of the Court’s

denial of qualified immunity. (Docket #117). In light of the appeal, the Court

stayed proceedings in this case. (Docket #116). On July 12, 2018, the Court

of Appeals issued its mandate, reversing this Court’s denial of qualified

immunity as to Pacetti, Mayor Bosman, and St. Peter. (Docket #132). With

those defendants excused from liability, the only defendants remaining in

the case are the City, the Water Utility, and Kerkman.

       On September 4, 2018, the remaining defendants filed a second

motion for summary judgment. (Docket #134). They ask the Court to

dismiss the First Amendment and Fourth Amendment claims in light of the

Seventh Circuit’s pronouncements in the interlocutory appeal about the

law applicable to those claims. Id. In response, the plaintiffs argue that no

legal or factual bases exist to dismiss their First Amendment claim against

the City and Water Utility, brought under Monell. (Docket #137). However,


       Kerkman was not a government official during the timeframe relevant to
       1

the Fourth Amendment claim, and therefore the defense of qualified immunity
would not be available to him on that claim.
                                 Page 3 of 19
the plaintiffs concede that their Fourth Amendment claim must be

dismissed. Id. In light of the parties’ agreement, the Court will dismiss that

claim (Counts One and Two of the Amended Complaint). Neither the

plaintiffs nor the defendants address the remaining state law claims.

2.     STANDARD OF REVIEW

       The same standard announced in the Court’s order on the

defendants’ first motion for summary judgment applies to the instant

motion as well.

       When a party files a motion for summary judgment, it is her

“contention that the material facts are undisputed and the movant is

entitled to judgment as a matter of law.” Hotel 71 Mezz Lender LLC v. Nat’l

Ret. Fund, 778 F.3d 593, 601 (7th Cir. 2015) (citing Fed. R. Civ. P. 56(a)).

“Material facts” are those facts which “might affect the outcome of the suit,”

and “summary judgment will not lie if the dispute about a material fact is

‘genuine,’ that is, if the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). Thus, to demonstrate a genuine dispute about a material

fact, a party opposing summary judgment “must do more than simply

show that there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

Rather, the non-moving party “must set forth specific facts showing that

there is a genuine issue for trial.” Fed. R. Civ. P. 56(e).

       “Where. . .the movant is seeking summary judgment on a claim as

to which it bears the burden of proof, it must lay out the elements of the

claim, cite the facts it believes satisfies these elements, and demonstrate

why the record is so one-sided as to rule out the prospect of a finding in

favor of the non-movant on the claims.” Hotel 71 Mezz, 778 F.3d at 601. A
                                  Page 4 of 19
court considering a motion for summary judgment must draw all

reasonable inferences from the materials before it in favor of the non-

moving party. See Johnson v. Pelker, 891 F.2d 136, 138 (7th Cir. 1989). A court

will deny a motion for summary judgment when “one or more material

facts are disputed or. . . the facts relied on by the motion do not entitle the

movant to judgment as a matter of law.” Hotel 71 Mezz, 778 F.3d at 602.

3.     RELEVANT FACTS

       Apart from a short set of supplemental facts proposed by the

plaintiffs, the parties did not include new facts in their briefing.2 They agree

that the relevant facts are unchanged since their previous submissions.

Therefore, the Court will reproduce its summary of the relevant facts here.

       Beginning in the late 1980s, Comsys began performing IT services

for the City and the Water Utility as an independent computer facilities

management provider. In that role, Comsys performed various functions

such as furnishing professional and technical assistance in connection with

IT management, information system administration, and programming

support services. Comsys had contracts with the City and the Water Utility,

each of which were amended over time. (Docket #77 at 5). Kerkman was a




       2The plaintiffs’ new proposed facts generally relate to the Kenosha Police
Department’s investigation of Kerkman and McAuliffe’s criminal complaint
against Kerkman; the plaintiffs point out in their proposed facts that the Comsys
Contracts did not require Comsys or McAuliffe to participate in internal police
investigations or to report public corruption. (Docket #138). The defendants do not
dispute any of the plaintiffs’ new proposed facts, but they argue the new facts are
immaterial to resolution of their motion. (Docket #140). These facts bolster the
Court’s previous finding that McAuliffe spoke as private citizen, not an employee,
during the police investigation and when filing her criminal complaint, but they
are not necessary to resolution of the instant motion.
                                  Page 5 of 19
longtime employee of Comsys, and from January 1, 2013 until March 31,

2014, he served as the company’s Chief Information Officer. Id.

       The Amended Complaint alleges an elaborate conspiracy between

Pacetti, the city administrator, and Kerkman, his mole, to misappropriate

Comsys’ goodwill, confidential information, trade secrets, and employees

so that the City could create its own IT department. More specifically, the

plaintiffs allege that sometime around July 2013, Kerkman buddied up to

Pacetti, soliciting him to create a Director of IT position for the City and hire

Kerkman to fill that role. To that end, the plaintiffs claim that Kerkman

unlawfully obtained access to Comsys’ and McAuliffe’s confidential data

by unlawfully surveilling Comsys’ and McAuliffe’s email accounts and

archives, and then passed that information along to Pacetti for his use in

building an in-house IT department for the City.

       Kerkman’s and Pacetti’s conspiracy was confronted with a hiccup in

February 2014, the plaintiffs claim, when Deputy Chief Daniel Miskinis

(“Miskinis”) of the Kenosha Police Department began an administrative

investigation to determine whether Kerkman had complied with a 2009

directive not to archive City Police Department emails on the City’s

computer server. Id. at 17. On March 7, 2014, Miskinis met with McAuliffe

to question her (and another Comsys employee) in connection with his

investigation into Kerkman. McAuliffe gave true and accurate responses to

Miskinis’ questions and performed actions on the City’s server at his

direction.

       Miskinis met with McAuliffe again a couple of days later, and during

that interview, McAuliffe told Miskinis about a 2013 meeting between

Kerkman and Pacetti where the two men discussed the police department

emails being archived on the City’s server. She also told Miskinis that she
                                  Page 6 of 19
had reason to believe Kerkman had accessed her email account without

authorization because in the fall of the previous year, McAuliffe discovered

a confidential email printed from her archives on Kerkman’s desk. Id. at 10–

11.

       Around this time, Pacetti requested a meeting with the Police Chief

and Miskinis, wherein he expressed disagreement with Miskinis’ findings

in the Kerkman investigation at that point. Id. at 19. Pacetti also summoned

McAuliffe to his office, and during the meeting, according to McAuliffe,

Pacetti yelled at her and banged his fist on the desk, accusing her of

initiating the Kerkman investigation and threatening wholesale changes to

the IT department, leaving McAuliffe in tears. Id. at 20. Shortly afterward,

McAuliffe spoke with Kenosha Joint Services Director Thomas Genthner

who informed her that Pacetti asked him for copies of Comsys’ contract that

day and said the relationship between Joint Services and Comsys needed to

be re-examined. Id. The next day, Kerkman told McAuliffe he was ill and

went on indefinite sick leave. Id. He was hired by the City as its Director of

IT on May 1, 2014. (Docket #78 at 37).

       Sometime between March 17 and March 19, 2014, Pacetti again met

with Miskinis, expressed agitation with Miskinis’ continued investigation,

and requested that Miskinis provide him with advance notice prior to

Kerkman’s arrest, which Miskinis declined. (Docket #77 at 20–21). Pacetti

told Miskinis that Kerkman had “done some things that he was not proud

of[,]” but nonetheless told Miskinis that if Kerkman was found guilty of the

charges “there would be wholesale changes in IT.” Id. at 21. Pacetti also

called another meeting with McAuliffe, wherein he threatened termination

of the Comsys contract if an adverse result occurred for Kerkman pursuant

to the investigation. Id.
                                Page 7 of 19
       Miskinis concluded from his investigation that Kerkman had not

complied with the 2009 directive, had accessed Comsys employee emails

without consent, and had improperly deleted public records, among other

misconduct. Id. at 17–18. As a result, Miskinis recommended that Kerkman

be investigated for possible criminal computer crimes and that Kerkman’s

administrative access to the City’s and police department’s networks be

suspended. Id.

       On May 1, 2014, McAuliffe filed a criminal complaint against

Kerkman with the Kenosha County Sheriff’s Department accusing him of

surveilling her email without authorization or consent. The complaint was

transferred to the Racine County Sheriff’s Department, and McAuliffe met

with a Racine County detective shortly thereafter and told the detective

about Pacetti’s threats. (Docket #77 at 23, #81 at 16–17). On May 27, 2014,

the Racine County Sheriff’s Department executed a search warrant on the

City, taking, among other things, the City’s email server. (Docket #77 at 24).

       On May 30, 2014, Mayor Bosman, at the urging of Pacetti and the

City Attorney, scheduled a meeting of the Common Council to take place

June 2 “[t]o consider the service and lease agreements between the City and

COMSYS, Inc.” Id. at 25. The agenda for this special meeting of Common

Council session stated that the Common Council may go into closed session

to “discuss litigation strategies with the City’s Legal Counsel regarding

issues surrounding this action.” Id. Similarly, on the same day, St. Peter

called a meeting of the Board of Water Commissioners to take place on June

2 “[t]o consider the Management Information System Agreement,

including First Amendment, by and between the City of Kenosha Water

Utility, a Wisconsin Water Utility, and COMSYS, Inc., a Wisconsin

Corporation.” Id. The agenda for the Water Commissioners meeting also
                                Page 8 of 19
stated that the Board may go into closed session to discuss litigation

strategies. Id.

       Late in the day on May 30, 2014, McAuliffe received emails from

Pacetti and St. Peter informing her that Comsys access to all City and Water

Utility computer systems had been temporarily disabled because,

according to St. Peter in his deposition, McAuliffe was “putting the city in

a bad light” by “[s]aying that there were illegal things going on,

inappropriate things going on.” Id. at 26.

       On June 2, 2014, prior to the special meetings of the Common

Council and Board of Water Commissioners, McAuliffe emailed all

Alderpersons with (1) a copy of a letter sent by Comsys’ attorney to the City

Attorney outlining Kerkman’s and Pacetti’s dubious conduct over the prior

year, (2) a copy of the job posting for the City’s Director of IT position, and

(3) a full copy of Miskinis’ investigative report. Id. at 26–27. Most of the

Alderpersons testified that they saw and read the letter attached to

McAuliffe’s email prior to the meeting that day. Id. at 27.

       At the June 2 meeting, the Common Council, along with Pacetti, St.

Peter, the City Attorney, and Mayor Bosman, went into closed session. Id.

at 28–29. When they moved back into open session, the Common Council

voted to terminate the City’s contract with Comsys. Id. at 29. After the

meeting of the Common Council, the Board of Water Commissioners held

its meeting, and voted to terminate the Water Utility contract with Comsys.

Id. at 32. After the meetings, Alderman Bogdala gave interviews to news

media outlets where he said that the termination of the Comsys contracts

was premised upon the criminal investigation into Kerkman. Id. at 32–33.

       On June 4, 2014, McAuliffe received a letter signed by Mayor

Bosman providing notice of the City’s intent to terminate its contract and a
                                 Page 9 of 19
letter signed by St. Peter providing similar notice on behalf of the Water

Utility. Id. at 32. Both contacts would terminate a year later. Id. In November

2014, as part of the 2015 budget, the City and the Water Utility added a total

of six IT positions, of which five were filled by former Comsys employees.

Id. at 33.

4.      ANALYSIS

        4.1   First Amendment Retaliation

              4.1.1   Background

        A jaunt through history is necessary here to properly explain the

state of the plaintiffs’ First Amendment claim. The plaintiffs originally

lodged their First Amendment claim against Bosman, Pacetti, St. Peter, the

City, and the Water Utility. The plaintiffs alleged that McAuliffe (or

Comsys, through the acts of McAuliffe) engaged in protected expression

by: (1) participating in Miskinis’ administrative investigation; (2) filing a

criminal complaint against Kerkman; and (3) delivering a letter to the

Common Council objecting to Pacetti’s and Kerman’s unlawful conduct.

(Docket #31 ¶¶ 151–241, Ex. K). The defendants retaliated against them for

engaging in these speech acts, they alleged, by terminating the Comsys

Contracts.

        In this Court’s order on the defendants’ first motion for summary

judgment, the Court explained that speech by government employees

receives limited First Amendment protection. See Garcetti v. Ceballos, 547

U.S. 410, 418–19 (2006) (“[G]overnment offices could not function if every

employment decision became a constitutional matter[.]”). Specifically, a

government employee’s speech is protected only when she speaks as a




                                Page 10 of 19
citizen, as opposed to as an employee, and her speech is on “a matter of

public concern.” Graber v. Clarke, 763 F.3d 888, 895 (7th Cir. 2014).3

       To succeed on a First Amendment retaliation claim, a plaintiff must

establish that (1) her speech was constitutionally protected (meaning, in this

case, she spoke as a private citizen on a matter of public concern), (2) she

suffered an adverse employment action as a result of her protected speech

that was sufficiently adverse so as to deter the exercise of the free speech,

and (3) her speech was a “substantial” or “motivating” factor for the

adverse employment action. Graber, 763 F.3d at 894–95.

       The Court conducted this analysis as to each of the three distinct

speech acts that plaintiffs allege led to termination of the Comsys Contracts.

The primary focus of this Court’s analysis was on the first element: whether

the plaintiffs’ speech was protected or not. As to each of the alleged speech

acts, the Court found that McAuliffe acted as a private citizen, as opposed

to an employee, and that she spoke on matters of public concern. The Court

also determined that the plaintiffs’ interest in delivering their message of

public concern outweighed the government’s interest in controlling their

speech to maintain the efficiency of its operations. Therefore, the Court

found that each of the speech acts satisfied the first element of a First

Amendment retaliation claim. The Court then found the second element,

an adverse employment action, was satisfied, and that the third element,

causation, presented a jury question.



       3The Court applied this principle to Comsys as independent government
contractor, relying on Board of County Commissioners, Wabaunsee County, Kansas v.
Umbehr, 518 U.S. 668, 675 (1996). (Docket #114 at 15). In its order on the
interlocutory appeal in this case, the Seventh Circuit did the same. (Docket #132 at
4–5).
                                  Page 11 of 19
       Finally, the Court considered whether Bosman, Pacetti, or St. Peter

were entitled to qualified immunity as to the First Amendment claim and

held in the negative. In its interlocutory appeal order, the Seventh Circuit

reversed this Court’s denial of qualified immunity to those three men,

thereby absolving them of liability for damages. (Docket #132 at 3–8).

Therefore, the only remaining defendants facing liability for the alleged

First Amendment violations are the City and the Water Utility.

              4.1.2   Seventh Circuit’s Decision on Appeal

       The Seventh Circuit’s decision regarding qualified immunity focuses

solely on the first element of the First Amendment claim—whether the

plaintiffs’ speech was protected (and, then, whether the law regarding the

status of that speech was clearly established). Despite the limited nature of

the court’s decision, it provides relevant insights about the facts and law

applicable to the remaining claim in this case.

       First, the Seventh Circuit found that McAuliffe’s email to the

Common Council is not protected speech, because McAuliffe did not send

it in her capacity as a citizen speaking on a matter of public concern. Instead,

the letter “spoke for Comsys as a contractor trying to keep business.”

(Docket #132 at 5).

       That leaves McAuliffe’s participation in the Miskinis investigation

and her criminal complaint about Kerkman. As to these speech acts, the

appellate court observed that “[t]he law does not clearly put [them] on

either the protected or the unprotected side.” Id. at 7. This necessitates a

“balanc[ing of] interests (the City’s interest in having an efficient IT

operation versus McAuliffe’s interest in protecting her business and

reporting someone she believed to be a thief of her emails) to decide

whether the First Amendment overrides the City’s position.” Id. In the
                                 Page 12 of 19
original summary judgment order, this Court resolved the balancing of

interests in the plaintiffs’ favor.

        The Seventh Circuit did not opine as to the remaining elements of

the plaintiffs’ First Amendment claim.

                  4.1.3   Monell Liability        for    Violation      of    the    First
                          Amendment
        With this background in mind, the Court turns back to the plaintiffs’

First Amendment claim against the City and the Water Utility to determine

its viability at this stage of the proceedings.

            The claim against the City and Water Utility is lodged under Monell

v. New York City Dep’t of Social Services, 436 U.S. 658 (1978). (Docket #31 at

¶¶ 146–150, 233–241). Monell teaches that municipalities are answerable

only for their own decisions and policies; they are not vicariously liable for

the constitutional torts of their agents. 436 U.S. at 691–94. Municipal liability

exists only “when [the] execution of a government’s policy or custom,

whether made by its law-makers or by those whose edicts or acts may fairly

be said to represent official policy, inflicts the injury.” Id. at 694.

        There are three ways in which a municipality can violate an

individual’s civil rights: “(1) an express policy that, when enforced, causes

a constitutional deprivation; (2) a widespread practice that, although not

authorized by written law or express municipal policy, is so permanent and

well settled as to constitute a custom or usage with the force of law; or (3)

an allegation that the constitutional injury was caused by a person with

final policymaking authority.” McTigue v. City of Chicago, 60 F.3d 381, 382

(7th Cir. 1995) (internal citations and quotations omitted).4


        The Court pauses to note that although the plaintiffs have pursued the City and
        4

Water Utility as separate defendants in this case, they are one in the same for purposes of
                                     Page 13 of 19
        Plaintiffs’ theory rests on the third theory of municipal liability

described above. “[W]hether a particular official has ‘final policymaking

authority’ is a question of state law.” City of St. Louis v. Praprotnik, 485 U.S.

112, 123 (1988) (emphasis in original). The final policymakers with respect

to approval of a termination of vendor contracts for the City and Water

Utility are the Common Council and the Board of Water Commissioners.

See Wis. Stat. § 62.11(5); City of Kenosha Code of General Ordinances §

1.06H. On this point, the parties agree. See (Docket #135 at 7, #137 at 6).

        In the instant motion, the defendants argue that the Monell claim

must be dismissed for several reasons. The first is non-starter. The

defendants open their briefing by arguing, mistakenly, that the Monell claim

must fail because all of the individual defendants have now been dismissed

from the case (having been immunized). While it is true that Monell liability

cannot lie where the plaintiff fails to prove a violation of her constitutional

rights in her underlying claims against the individual defendants, see City

of Los Angeles v. Heller, 475 U.S. 796, 799 (1986), a grant of immunity does

not equate to a failure to prove an underlying constitutional violation. See

Matthews v. City of E. St. Louis, 675 F.3d 703, 709 (noting that a city can be

held liability even if its officers are acquitted on the defense of good faith

because “there is still an argument that the city’s policies caused the harm,

though the officer was acting in good faith.”). Therefore, the immunization

of the City employees and alderpersons in this case does not foreclose

Monell liability against the City itself.




Monell liability. If either the City’s Common Council or the Water Utility’s Board of Water
Commissioners, as final policymakers, violated the plaintiffs’ First Amendment rights,
Monell allows the plaintiffs to collect from the municipality itself—the City.
                                     Page 14 of 19
       In their reply brief, the defendants try another argument founded on

mistaken principles. They argue, as if it were dispositive, that “[w]hile

Plaintiffs have identified a final policymaker in the City/KWU, they have

not identified a ‘policy’ that violates First Amendment rights.” (Docket #139

at 2). All the plaintiffs have shown, the defendants say, is that the City and

Water Utility, through their final policymakers, voted to terminate the

Comsys Contracts. Id. at 3. This is a one-off vendor decision, not

promulgation of a policy, which the defendants apparently believe is a

necessary component of a “final policymaker” Monell claim.

       Because it is raised for the first time in their reply brief, this argument

is waived. United States v. Kennedy, 726 F.3d 968, 974, n.3 (7th Cir. 2013).

Waiver aside, the argument also fails on its merits. The Supreme Court

rejected it long ago in Pembaur, holding that “it is plain that municipal

liability may be imposed for a single decision by municipal policy-makers

under appropriate circumstances.” Pembaur v. City of Cincinnati, 475 U.S.

469, 480 (1986). The Court explained:

              To be sure, “official policy” often refers to
              formal rules or understandings—often but not
              always committed to writing—that are
              intended to, and do, establish fixed plans of
              action to be followed under similar
              circumstances consistently and over time....
              However, as in Owen [v. City of Independence, 445
              U.S. 622, 100 S.Ct. 1398, 63 L.Ed.2d 673 (1980) ]
              and Newport [v. Fact Concerts, Inc., 453 U.S. 247,
              101 S.Ct. 2748, 69 L.Ed.2d 616 (1981)], a
              government frequently chooses a course of
              action tailored to a particular situation and not
              intended to control decisions in later situations.
              If the decision to adopt that particular course of
              action is properly made by that government’s
              authorized      decision-makers,      it   surely
                                 Page 15 of 19
                represents an act of official government
                “policy” as that term is commonly understood.
                More importantly, where action is directed by those
                who establish governmental policy, the municipality
                is equally responsible whether the action is to be
                taken only once or to be taken repeatedly. To deny
                compensation to the victim would therefore be
                contrary to the fundamental purpose of § 1983.

Id. 475 U.S. at 480–81 (footnote omitted) (emphasis added); see also City of

St. Louis v. Praprotnik, 485 U.S. 112, 123 (1988) (“In the years since Monell,

the Court has considered several cases involving isolated acts by

government officials and employees. We have assumed that an

unconstitutional governmental policy could be inferred from a single

decision taken by the highest officials responsible for setting policy in that

area of the government's business.”) (citations omitted). Therefore, the

defendants’ contention that the City’s termination of the Comsys Contracts

was an isolated contractual decision, not a policy, does not save the City

from liability.5

        Finally, the defendants argue that the Monell claim should be

dismissed because the Seventh Circuit held that McAuliffe “was acting as a

public employee and speaking on public matters at the time.” (Docket #135

at 9). The “time” to which defendants refer is when she sent an email to the

Common Council apprising them of Kerkman’s and Pacetti’s alleged

misconduct. Indeed, as noted earlier, the Seventh Circuit found that

McAuliffe’s June 2 email to the Common Council was not protected speech

because she sent it in her capacity as a government employee trying to

protect her job. On this point, therefore, the Court agrees with the


        Without a doubt, the defendants actually know this to be true; they cited
        5

Pembaur for this very principle in their opening brief. (Docket #135 at 8).
                                    Page 16 of 19
defendants. McAuliffe’s act of sending an email to the Common Council to

complain about colleagues’ misconduct cannot, in this case, form the basis

of her First Amendment claim.

       But she has also put forward evidence that her company’s contracts

were terminated because of two other speech acts. The defendants say

nothing (in their opening brief) about the other two. In reply, they argue

that only the June 2 email could possibly be relevant to the City’s and Water

Utility’s liability because the alderpersons had no knowledge of the other

speech acts until they received the email. (Docket #139 at 7–8).

       As with their other argument made for the first time in their reply

brief, this one is waived. Kennedy, 726 F.3d at 974, n.3. And again, waiver

aside, the argument fails. This Court concluded in its first summary

judgment order that McAuliffe’s participation in the Miskinis investigation

and her filing of a criminal complaint both amounted to protected speech.

Nothing in the Seventh Circuit’s interlocutory appeal decision changed that

conclusion. Therefore, the relevant inquiry is whether the plaintiffs have

created a jury question as to the other two elements of their prima facie claim

against the City and Water Utility—that the plaintiffs suffered an adverse

employment action (which the defendants have never meaningfully

contested, apart from conflating this element with causation) and that the

plaintiffs’ protected speech acts caused the City and Water Utility to

terminate the contracts.6


       6 In addition to the prima facie elements discussed herein, there are other
showings required to ultimately prove the First Amendment claim. Once the
plaintiffs make their prima facie case, the burden of proof shifts to the defendants
“to demonstrate that [they] would have taken the same action in the absence of the
protected speech.” Valentino v. Vill. of S. Chi. Heights, 575 F.3d 664, 670 (7th Cir.
2009). If the defendants carry this burden, the plaintiffs must then show that the
                                   Page 17 of 19
       Even without the June 2 email, the third element rests on a morass

of disputed facts. A reasonable jury could find, as the plaintiffs would like,

that the alderpersons learned about the plaintiffs’ participation in the

investigation and criminal complaint (the protected speech acts), decided

McAuliffe’s complaints about her colleagues were giving the City a bad

name, and voted to end the Comsys contracts to shut her up. On the other

hand, this scenario may seem too attenuated for the jury to believe. They

may find that something else, such as performance issues or the

administrative efficiency of bringing IT in-house, motivated the City’s and

Water Utility’s decision.

       As the Court noted in its first summary judgment order, the

persuasiveness     of   an    employer’s     non-retaliatory     explanation     for

discharging an employee ordinarily is for the finder of fact to assess, and in

light of the fact issues underlying this element of the claim, the Court will

not grant judgment in the defendants’ favor at this stage. See Massey v.

Johnson, 457 F.3d 711, 719 (7th Cir. 2006) (in a First Amendment retaliation

claim, summary judgment should be granted only when the court can say

without reservation that a reasonable finder of fact would be compelled to

credit the employer’s case as to its motivation for taking adverse

employment action).

5.     CONCLUSION

       In light of the foregoing, the defendants’ second motion for

summary judgment will be granted insofar as the plaintiffs’ Fourth

Amendment claim (Counts One and Two) will be dismissed. The motion


defendants’ reasons for taking the employment action were pretextual. Id. Because
disputed facts underlie the plaintiffs’ prima facie case, and because the parties did
not brief these issues, the Court does not delve into them.
                                   Page 18 of 19
will be denied in all other respects. In light of the Seventh Circuit’s mandate,

defendants Pacetti, St. Peter, and Bosman will be dismissed from this case.

Finally, an amended trial scheduling order will follow, setting a date for a

trial on the remaining First Amendment, breach of contract, and tortious

inference claims.

       Accordingly,

       IT IS ORDERED that the defendants’ second motion for summary

judgment (Docket #134) be and the same is hereby GRANTED in part and

DENIED in part as reflected in this Order;

       IT IS FURTHER ORDERED that Counts One and Two of the

Amended Complaint (Docket #31 at 45–49) be and the same are hereby

DISMISSED; and

       IT IS FURTHER ORDERED that defendants Frank Pacetti, Edward

St. Peter, and Keith G. Bosman be and the same are hereby DISMISSED.

       Dated at Milwaukee, Wisconsin, this 29th day of August, 2019.

                                    BY THE COURT:




                                    J.P. Stadtmueller
                                    U.S. District Judge




                                 Page 19 of 19
